Citation Nr: 0901607	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-04 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine, L-3-S-1. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to July 
1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
RO in St. Petersburg, Florida, which denied a claim for an 
increased rating for degenerative disc disease of the lumbar 
spine.  The Board remanded the case in April 2008.  It 
returns now for appellate consideration.  

Although the veteran initially requested a Travel Board 
hearing, he later clarified in a March 2005 statement that he 
was withdrawing his request. 


FINDINGS OF FACT

1. The veteran's service-connected degenerative disc disease 
of the lumbar spine, L3-S1, has been manifested by 
intervertebral disc syndrome with pain, limitation of motion, 
recurrent flare-ups, but no ankylosis or incapacitating 
episodes.  

2. The veteran's service-connected degenerative disc disease 
of the lumbar spine, L3-S1, has also been manifested by mild 
radiculopathy in the right and left lower extremities.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine, L3-S1, are not 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293 (2003); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5243 (2008).

2. The criteria for a separate rating of 10 percent, but no 
more, for radiculopathy of the right lower extremity are met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008).

3. The criteria for a separate rating of 10 percent, but no 
more, for radiculopathy of the left lower extremity are met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

For an increased compensation claim, the veteran must be 
notified that he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008).

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in October 2003, May 2008, and 
September 2008 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. 
at 120-21; Vazquez-Flores, 22 Vet. App. 37.  These letters 
advised the veteran of the information necessary to 
substantiate the claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  The veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his 
claim, and advised to send any medical reports that he had.  
He was also told that it was still his responsibility to 
support the claim with appropriate evidence.  The September 
2008 letter specifically advised the veteran of all the 
information required under Vazquez.  In addition, a December 
2006 letter and the May 2008 and September 2008 letters 
provided the veteran with notice concerning the assignment of 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006). 

Subsequent to the issuance of the December 2006, May 2008, 
and September 2008 letters, the veteran's claim was 
readjudicated in a November 2008 Supplemental Statement of 
the Case (SSOC).  Thus, there was no deficiency in notice and 
a harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran appropriate VA examinations in 
October 2003 and August 2008.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disability since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2003 an 
2008 VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The veteran seeks an increased rating for his service-
connected degenerative disc disease of the lumbar spine, L-3-
S-1, currently evaluated as 40 percent disabling.  The 
medical evidence of record includes VA medical records, 
private treatment records from First Physicians Group, C.L. 
Wolff, M.D., and Baptist Hospital, and MRI reports from 
Pensacola Open MRI & Imaging Center.  A review of these 
records reveals that the veteran has consistently been 
diagnosed with and treated for degenerative disc disease of 
the lumbar spine.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran appeals from a claim for an increased rating 
filed on September 9, 2003.  During the pendency of this 
appeal, VA amended the rating schedule for evaluating 
disabilities of the spine under 38 C.F.R. § 4.71a.  This 
amendment, codified in Diagnostic Codes (DCs) 5235 through 
5243, became effective on September 26, 2003.  68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003).  The new criteria include a 
revision of 38 C.F.R. § 4.71a, to include Plate V, Range of 
Motion of Cervical and Thoracolumbar Spine.  

The Board will evaluate the veteran's claim under both the 
criteria in the VA Schedule for Rating Disabilities in effect 
at the time of his filing and the current regulations in 
order to ascertain which version would entitle him to the 
highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 
2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), to the extent it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.

However, none of the aforementioned cases or General Counsel 
opinions prohibits the application of a prior regulation to 
the period on or after the effective date of a new 
regulation.  Thus, the rule that the veteran is entitled to 
the most favorable of the versions of a regulation that was 
revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after the effective dates of the 
new regulations.

The veteran is presently service connected for degenerative 
disc disease of the lumbar spine and rated under DC 5292-
5293.  See 38 C.F.R. § 4.71a (2002).  The Board notes in 
passing that DC 5292 and its successor rate limitation of 
motion of the lumbar spine, whereas DC 5293 and its successor 
rate intervertebral disc syndrome, which is another name for 
degenerative disc disease.  The Board will evaluate the claim 
first under DCs 5292 and 5293 and their respective successor 
provisions before addressing any other potentially applicable 
diagnostic codes.

Under the old criteria, in effect prior to September 26, 
2003, limitation of motion of the lumbar spine is rated 40 
percent when severe.  38 C.F.R. § 4.71a, DC 5292 (2003).  
This is the maximum rating available for limitation of motion 
under the old criteria.  As the veteran already receives the 
maximum, a higher rating is not available under DC 5292.  

Under the new criteria, applicable on and after September 26, 
2003, the Diagnostic Codes for spine disorders were changed 
to 5235 to 5243, and spine disorders are now rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2008).  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2), as added by 
68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  Id.  An 
evaluation of 50 percent requires unfavorable ankylosis of 
the entire thoracolumbar spine.  Id.  An evaluation of 100 
percent requires unfavorable ankylosis of the entire spine.  
Id.  Under the revised criteria, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen, dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5) 
(2008).

At the October 2003 VA examination, range of motion testing 
of the thoracolumbar spine revealed forward flexion of 0 to 
75 degrees without pain and 75 to 90 degrees with pain.  
Extension was 0 to 10 degrees.  Lateral rotation was 0 to 30 
degrees bilaterally, and lateral flexion was 0 to 30 degrees 
bilaterally.  Regarding Deluca, the examiner stated it was 
likely that the veteran could have further limitation of 
function with his lumbar spine, including increase of pain, 
weakness, or  reduced range of motion under circumstances of 
increased or repetitive use or during a flare-up.  

More recently at the August 2008 VA examination, range of 
motion testing of the thoracolumbar spine revealed forward 
flexion of 0 to 35 degrees, limited by pain, and extension of 
0 to 10 degrees, also limited by pain.  Left lateral flexion 
was 0 to 15 degrees, right lateral flexion was 0 to 10 
degrees, left lateral rotation was 0 to 20 degrees, and right 
lateral rotation was 0 to 15 degrees.  The examiner noted 
that no discomfort or difficulty in the range of motion 
testing nor edema, effusion, tenderness, deformity, weakness, 
fatigue or instability was found except as noted.  

The Board concludes that the criteria for a rating in excess 
of 40 percent under the General Rating Formula for Disease 
and Injuries of the Spine are not met.  38 C.F.R. § 4.71a, 
DCs 5235 to 5243 (2008).  Based on the medical evidence of 
record, the veteran is not shown to have unfavorable 
ankylosis of the entire thoracolumbar spine as is required 
for a 50 percent evaluation, nor unfavorable ankylosis of the 
entire spine as is required for a 100 percent evaluation.  
Accordingly, unless DC 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, to be discussed below, a higher 
rating under DCs 5235 to 5243 is not warranted.  

Diagnostic Code 5293, applicable prior to September 26, 2003, 
evaluates intervertebral disc syndrome either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
for chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 
(2003).  

Under the new criteria, effective on and after September 26, 
2003, intervertebral disc syndrome is evaluated either under 
the General Rating Formula for Disease and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 
(2008).

When rated based on incapacitating episodes, a 40 percent 
rating is warranted when there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 
4.71a, DC 5243 (2008).  

Here, although the veteran states that he experiences flare-
ups two to three times a week and describes these flare-ups 
as a 10 on a scale of 1 to 10, the evidence does not show any 
occasion on which bed rest was prescribed by a physician.  
Additionally, no treatment other than medication, epidural 
steroid injections and physical therapy has been prescribed 
for the veteran.  As such, a higher rating is not available 
under the old regulations for intervertebral disc syndrome or 
the current Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 
5293 (2003), 38 C.F.R. § DC 5243 (2008).  

The Board has considered whether a separate or increased 
disability rating could be assigned under the rule of DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, as noted above, 
the General Rating Formula for Diseases and Injuries of the 
Spine is for application with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2008).  This 
implies that the factors for consideration under the holding 
in DeLuca are now contemplated in the rating assigned under 
the general rating formula.  Even if DeLuca factors are not 
contemplated in the current evaluation criteria, there is no 
credible objective evidence to demonstrate that pain on use 
or during flare-ups results in additional functional 
limitation to the extent that under these codes there would 
be unfavorable ankylosis of the entire thoracolumbar spine, 
for a higher rating. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. 202.

The medical evidence of record in this case demonstrates that 
the veteran has neurological complications as a result of his 
low back disability.  The rating schedule for evaluating 
disabilities of the spine provides that any associated 
objective neurological abnormalities are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, DC 4293, Note (2) (2003); 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1) (2008).  The Board will consider the application of a 
separate rating under other diagnostic codes for the 
veteran's sciatic nerve symptoms.  

Neurological impairments affecting the sciatic nerve are 
evaluated under Diagnostic Code 8520.  Disability of the 
sciatic nerve (or neuritis or neuralgia) is rated 10 percent 
when there is evidence of mild incomplete paralysis; 20 
percent with moderate incomplete paralysis; 40 percent for 
moderately severe incomplete paralysis; 60 percent for severe 
incomplete paralysis with marked muscular atrophy; and 80 
percent for complete paralysis when the foot dangles and 
drops, has no active movement possible of muscles below the 
knee, and with flexion of knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, DCs 8520, 8620, 8720 (2008).  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  
Complete paralysis of the sciatic nerve is evidenced by the 
foot dangled and dropped, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, DC 8520. 

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the VA rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

The Board finds that the severity of the veteran's sciatic 
nerve symptoms are no more than mild in each lower extremity.  
The veteran has reported experiencing pain radiating down 
both legs to his feet, numbness and tingling, especially in 
the right foot, and muscle spasms.  Treatment notes dated in 
January 2004 from C.L. Wolff, M.D. give a diagnosis of 
degenerative disc disease with what appears to be an 
associated L5 radiculopathy, particularly on the right.  A 
June 2004 medical report from First Physicians Group 
describes findings of substantial pain with even light 
palpation of the lumbar vertebrae, obvious muscle spasms, and 
palpable cords of muscles that had the clinical appearance of 
being torn.  The veteran was given the assessment of severe 
lumbar disc disease with neuropathic findings.  At the August 
2008 VA examination, the veteran was found to have tenderness 
in the paraspinal musculatures in the low back.  He had 
decreased sensation to pinprick and light touch in the great 
toes bilaterally.  Supine straight leg raise was positive 
bilaterally at less than 30 degrees.  The veteran walked with 
a limping gait favoring his right leg and with a cane.  
Strength testing was within normal limits, the Romberg test 
was negative, and there was no evidence of atrophy, 
contractures or hypertrophy.  In light of these objective 
findings, the Board finds that the veteran's sciatic nerve 
symptoms more closely approximate incomplete paralysis of 
mild severity.  Accordingly, the Board finds that separate 
ratings of 10 percent, but no higher, for radiculopathy of 
the right lower extremity, and 10 percent, but no higher, for 
radiculopathy of the left lower extremity, are warranted 
under DC 8520.  38 C.F.R. § 4.124a.  

Furthermore, the Board has considered the rule for staged 
ratings.  Fenderson, supra; Hart, supra.  However, the 
evidence does not show that the veteran's symptoms relating 
to degenerative disc disease of the lumbar spine have risen 
to the level for a rating in excess of 40 percent at any time 
during the period on appeal.  Likewise, the criteria for a 
rating in excess of 10 percent for radiculopathy of each of 
the lower extremities have at no time been met.  Therefore, 
the Board concludes that staged ratings are inapplicable.

In light of the foregoing, the Board concludes that a rating 
in excess of 40 percent for degenerative disc disease of the 
lumbar spine, L-3-S-1, is not warranted.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board further concludes that a separate rating of 10 
percent, but no higher, is warranted for right lower 
extremity radiculopathy, and a separate rating of 10 percent, 
but no higher, is warranted for left lower extremity 
radiculopathy.  The benefit-of-the-doubt rule has been 
applied in arriving at this decision.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.

Finally, the Board has also considered the potential 
application of other various provisions, including 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation for the period in question is not inadequate.  
Ratings in excess of that currently assigned are provided for 
certain manifestations of the veteran's service-connected 
back disability, but those manifestations are not present in 
this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his back disorder, and his 
service-connected disability does not show functional 
limitation beyond that contemplated by the currently assigned 
40 percent rating for intervertebral disc syndrome.  
Similarly, the nature of his sciatic nerve symptoms have not 
been shown to reach the level of moderate severity so as to 
warrant a rating in excess of 10 percent for radiculopathy of 
each of the lower extremities.  Accordingly, referral of this 
decision for extraschedular consideration is not indicated.


ORDER

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine, L-3-S-1, is 
denied. 

Entitlement to a separate rating of 10 percent, but no 
higher, for radiculopathy of the right lower extremity is 
granted.  

Entitlement to a separate rating of 10 percent, but no 
higher, for radiculopathy of the left lower extremity is 
granted.  



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


